CLEMENS, Presiding Judge.
In an action for unpaid architectural fees plaintiff had a verdict and judgment. Defendants appeal, but their brief fails to comply with rules of appellate procedure.
Rule 84.04(d) requires appellants’ briefs to state the points relied on, pointing out “what actions or rulings of the court are sought to be reviewed and wherein and why they are claimed to be erroneous.” Disre*563garding that simple rule, these appellants’ points relied on are these:
“I. The court erred in allowing plaintiff to testify that the homes were built from plaintiff’s plans.
“II. The court erred in not directing a verdict for defendants because plaintiff failed to prove the essential elements of his case.”
Appellants’ brief obviously fails to comply with Rule 84.04(d). In accord with Rule 84.08, we dismiss the appeal, for the reasons stated by this court in Kellin v. ACF Industries, 528 S.W.2d 533 (Mo.App.1975) and Donnell v. Vigus Quarries, Inc., 489 S.W.2d 223 (Mo.App.1973).
DOWD and STEWART, JJ., concur.